Citation Nr: 0810417	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  95-16 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected tinnitus, prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1964 to October 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an August 2002 decision, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court').  In a September 2003 
Order, the Court vacated the Board's August 2002 decision and 
remanded the matter to the Board.  The Board then remanded 
the case in January 2004.

In March 2005, the Board again denied entitlement to an 
initial compensable evaluation for tinnitus prior to June 10, 
1999.  The veteran again appealed the Board's decision to the 
Court.  In an April 2007 decision, the Court vacated the 
Board's March 2005 decision as to the denial of an initial 
compensable evaluation for tinnitus prior to June 10, 1999, 
and remanded the issue to the Board.  All other issues 
addressed in the March 2005 Board decision were affirmed by 
the Court.


FINDING OF FACT

Prior to June 10, 1999, the veteran's service-connected 
tinnitus was not persistent.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for service-connected tinnitus, prior to June 10, 
1999, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. Part 4, including Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In this case, the veteran has previously appealed the matter 
to the Court.  The Board notes that neither the appellant's 
contentions nor the Court's order identified any deficiency 
in VCAA notice or assistance in this case.  In any event, the 
Board has reviewed the claims folder to determine compliance 
with all applicable requirements.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in January 2004, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the January 2004 letter was sent to the 
appellant prior to the most recent RO readjudication of the 
issues on appeal in connection with the issuance of a March 
2004 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the January 2004 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been no timely notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board finds that 
the record amply demonstrates that the veteran,  his 
appointed representative before VA, and his private counsel 
in appealing this matter to the Court, possess actual 
knowledge of the information required by the Dingess/Hartman 
holding.  In particular, the veteran has advanced the 
contention that his tinnitus was persistent during the period 
on appeal; this contention relates directly to the applicable 
criteria for obtaining the higher rating sought; this key 
contention and the applicable law has been discussed in 
particular detail by the veteran's private counsel in a July 
2006 appellant's brief, and in a July 2002 informal brief 
from the veteran's National service organization.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  The veteran has very specifically contended 
that he experienced persistent tinnitus during the period 
under appeal, demonstrating that he had actual knowledge of 
the requirements for an increased rating.  Further, the 
veteran is represented by a National service organization, 
and has been represented by a private attorney in appealing 
this matter to the Court; both the National service 
organization and the private attorney have demonstrated their 
actual knowledge of the information necessary to substantiate 
the veteran's claim in submissions dated July 2002 and July 
2006, respectively.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded multiple VA examinations to 
evaluate his ears and tinnitus symptoms in this appeal; VA 
examination reports dated November 1996, September 1999, and 
December 2001 are of record.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The present appeal involves the veteran's claim of 
entitlement to a higher initial disability rating for his 
service connected tinnitus.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  In this case, the 
period of time that remains under consideration in this 
appeal dates from the initial assignment of service 
connection for tinnitus until June 10, 1999.

Tinnitus disability is rated under Diagnostic Code 6260.  The 
provisions of the rating criteria governing the evaluation of 
service-connected tinnitus were changed, effective June 10, 
1999.  64 Fed. Reg. 25208, 25209 (May 11, 1999).  Under DC 
6260, in effect prior to June 10, 1999, a maximum 10 percent 
rating was assigned for tinnitus that was persistent as a 
symptom of head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, DC 6260 (1998).

For the period from June 10, 1999 to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 10, 
1999 to June 12, 2003).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  This is the maximum rating available under this 
Diagnostic Code.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  38 
C.F.R. § 4.87 (2007).

Moreover, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999 and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, none of the amendments 
may be applied to period prior to June 10, 1999 on appeal.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The essential question of controversy in this case is whether 
the veteran's service connected tinnitus was "persistent" 
prior to June 10, 1999.  The Board acknowledges that the 
nature of tinnitus prevents any useful reliance upon 
objective medical indications, and that the symptoms of 
tinnitus can essentially be assessed only through evaluation 
of the veteran's report of experiencing the characteristic 
symptom of auditory 'ringing.'  Thus, the Board's 
consideration of whether the veteran's tinnitus was 
persistent prior to June 10, 1999, focuses upon the 
documented instances of record in which the veteran has 
described his own tinnitus symptoms.

The veteran currently contends, as first clearly expressed in 
his December 2001 VA audiology examination report, that he 
suffers from "constant, moderate, tonal tinnitus AS [left 
ear], onset 1965."  The veteran is competent to report that 
he experiences constant tinnitus and he is competent to 
report his current recollection that his tinnitus has been 
constant since 1965.  Falzone v. Brown, 8 Vet.App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence);  Layno v. Brown, 6 
Vet.App. 465, 469-470 (1994) (lay testimony is competent when 
it regards features or symptoms of injury or illness); 
Charles v. Principi, 16 Vet.App. 370, 374- 75 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation).  

The veteran's December 2001 account of his tinnitus history 
certainly supports his claim and has probative value.  
However, as discussed below, the Board finds that the 
veteran's prior documented statements on the subject are of 
greater probative value and weigh against the veteran's 
claim.

The Board finds that the veteran's December 2001 statement of 
his recollection of his tinnitus history is inconsistent with 
earlier contemporaneous documentation of his prior 
descriptions of his tinnitus.  Most significantly in this 
regard, the record contains a February 1995 VA audiology 
examination report which clearly and unambiguously addresses 
the veteran's account of his tinnitus and shows the veteran 
described his tinnitus as intermittent at that time, with no 
indication of constant or persistent tinnitus.  The February 
1995 report discusses the information obtained from 
interviewing the veteran, including that "his left ear 
rings, although inconsistently."  Based upon the veteran's 
own description of his tinnitus symptoms at that time, the 
examiner diagnosed the veteran with "intermittent high 
frequency tinnitus A.S."  Thus, the record reflects that in 
1995 the veteran specifically described his own tinnitus 
symptoms as inconsistent and intermittent; this is in direct 
conflict with his later statements to the effect that his 
tinnitus had been constant since 1965.  With regard to the 
question of whether the veteran's tinnitus was persistent 
during the period from 1989 into 1999, the Board finds that 
the veteran's own contemporaneous description of the tinnitus 
from 1995 is of greater probative value than his hindsight 
recollection of his past tinnitus experience stated in 
December 2001 and later.

Additionally, the Board notes that a November 1996 VA 
audiology examination report contains a detailed accounting 
of the veteran's reported symptoms impacting his hearing at 
that time.  At the time of the November 1996 examination, the 
veteran was already service connected for tinnitus and was 
being evaluated in connection with a sought increase in 
disability compensation for his disabilities of the ears.  In 
the Board's view, it is reasonable to expect that any 
persistent tinnitus would have been reported to the examiner 
under these circumstances, but the November 1996 examination 
report contains no reference to any tinnitus symptoms 
whatsoever.

The absence of any documented reference to tinnitus 
whatsoever during this examination, which included a clinical 
evaluation of the veteran's hearing acuity in both ears, 
suggests that the veteran was not experiencing tinnitus 
during the examination.  This suggestion is not inconsistent 
with the veteran's February 1995 statement that his tinnitus 
was intermittent rather than persistent.  The November 1996 
examination report does not tend to corroborate the veteran's 
current contention that his tinnitus was persistent 
throughout the period prior to June 10, 1999.  The Board 
finds that the November 1996 examination report presents 
suggestive evidence which does not corroborate the veteran's 
current contentions regarding persistent tinnitus, and the 
report is more consistent with the veteran's February 1995 
description of merely intermittent tinnitus.

The Board also notes a September 1999 VA examination report 
which contains the veteran's earliest documented statement 
asserting that his tinnitus was constant or persistent.  In 
this regard, the September 1999 report shows "Constant 
'moderate' tinnitus AS by [patient] report."  Additionally, 
the report notes a reported history of "constant L tinnitus 
for several years."  The Board has carefully considered this 
report, especially as it is the earliest documented 
indication of the veteran reporting any history of persistent 
rather than intermittent tinnitus.  However, the Board finds 
that this report does not persuasively show constant tinnitus 
in the pertinent period prior to June 10, 1999.  The 
September 1999 report may be uncontradicted to the extent 
that it shows a complaint of persistent tinnitus in September 
1999, but this is not significant as the veteran is already 
in receipt of the maximum schedular rating for tinnitus as of 
September 1999.

To the extent that the September 1999 report shows a 
recollection of constant tinnitus for "several years" 
prior, the Board does not find the report to be sufficiently 
specific or persuasive to support a finding of a period of 
persistent tinnitus prior to June 10, 1999.  If the veteran's 
September 1999 account of persistent tinnitus for "several 
years" is understood to indicate that persistent tinnitus 
existed prior to the February 1995 and September 1996 VA 
examination reports, then the veteran's account of his 
symptoms on those earlier VA examination reports contradict 
the September 1999 account.  If, instead, the veteran's 
September 1999 account of persistent tinnitus for "several 
years" is understood to indicate a transition from 
intermittent tinnitus to persistent tinnitus at some point 
following the February 1995 and November 1996 examinations, 
then the September 1999 account appears to be contradicted by 
his subsequent December 2001 statement that his tinnitus has 
been persistent since 1965.  Under either interpretation, the 
September 1999 VA examination report's reference to constant 
or persistent tinnitus is inconsistent with the veteran's 
other statements and, thus, is accorded little probative 
value with regard to determining whether the veteran's 
tinnitus was persistent prior to June 10, 1999.

The Board has given proper consideration to the entirety of 
the veteran's documented medical history in evaluating this 
issue on appeal.  The Board notes that the veteran's service 
medical records reflect numerous instances of complaints and 
consultation for significant ear symptoms, including pain, 
bleeding, and hearing problems.  On only one of these 
occasions is it shown that the veteran report any symptoms 
suggestive of tinnitus: in April 1966 the veteran is shown to 
have reported that his ears "are ringing at present and have 
[bled] in the past."  As this is the only suggestion of 
tinnitus in any service medical record, and as the service 
medical records otherwise document a number of recurring ear 
symptoms prior to and following the April 1966 consultation, 
the Board does not find that the service medical records help 
to corroborate the veteran's December 2001 statement that his 
tinnitus has been constant since 1965.

Moreover, there is an absence of any contemporaneous evidence 
of the veteran reporting any tinnitus symptoms at all during 
his September 1968 separation examination or for more than 26 
years following service; this does not offer any 
corroboration of the veteran's current contention of constant 
tinnitus since 1965.  Medical records, including from June 
1987 addressing the veteran's deteriorating "hearing loss" 
and "damaged ears," show no suggestion of symptoms of 
tinnitus, much less persistent tinnitus.

In particular, the Board emphasizes that the earliest 
contemporaneous evidence of any post-service complaint of 
tinnitus, in February 1995, shows the veteran's report of 
expressly 'inconsistent' of 'intermittent' tinnitus; in light 
of this, the Board cannot reasonably consider the current 
contention of persistent tinnitus throughout the period on 
appeal to be sufficiently persuasive or probative to match 
the persuasiveness and probative value of the evidence 
against the contention.  When the veteran described his 
tinnitus in February 1995, he was not yet service connected 
for the pathology.  Only after service connection for 
tinnitus was granted in May 1995, and the veteran initiated 
an appeal for additional monetary benefit, did the veteran 
revise his account to suggest that his tinnitus had been 
persistent.  The Board finds the earlier contemporaneous 
account of the veteran to be more persuasive in this case 
than the contrary hindsight accounts offered following the 
initiation of this appeal.

The Board finds that the evidence preponderates against a 
compensable evaluation for service-connected tinnitus prior 
to the effective date of the new regulation: June 10, 1999.  
Prior to that date, persistent tinnitus was necessary for a 
compensable evaluation and the most probative evidence, 
featuring the veteran's own contemporaneously documented 
statements during the period prior to June 10, 1999, shows 
intermittent rather than persistent tinnitus.  A compensable 
evaluation for merely 'recurrent' tinnitus is permitted under 
the regulation effective from June 10, 1999 only.  The 10 
percent evaluation, due to the amended Schedule, cannot be 
effective prior to the effective date of the regulation.  38 
C.F.R. § 3.114.  The Schedule does not provide for any 
evaluation in excess of 10 percent for tinnitus.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.'  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected tinnitus resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization during the period on appeal.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision.  The preponderance of the evidence is against 
finding entitlement to a compensable rating for tinnitus 
prior to June 10, 1999.

Finally, the Board again acknowledges that the prior March 
2005 Board denial of this appellate issue was vacated by the 
Court for the purpose of having the Board more adequately 
address three matters to permit effective judicial review.  
In this regard, the Board has addressed the Court's concerns.  
First, the Board has now more adequately discussed its 
application of the pre-June 10, 1999, version of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Secondly, the Board has 
clarified the reasons and bases for finding the appellant's 
September 1999 testimony less persuasive than the contrary 
evidence of record, in the context of the pertinent 
inconsistencies in the veteran's various statements 
characterizing the nature of his tinnitus.  Finally, the 
Board has also discussed the September 1999 audiological 
notation of "constant l[eft ear] tinnitus for several years 
- 'moderate'"; the Board has explained why it finds this 
notation based upon the veteran's lay testimony to be less 
persuasive than the contrary evidence of record.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


